Citation Nr: 0923721	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-03 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than March 14, 2005 
for the award of a 
non-service-connected pension.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. R.S.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from November 1971 to September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

Procedural history

In March 2005, the RO received the Veteran's claim of 
entitlement to a non service-connected pension.  The July 
2005 rating decision granted the Veteran's claim and assigned 
an effective date of March 14, 2005.  The Veteran disagreed 
with the assigned effective date and perfected his appeal by 
filing a timely substantive appeal [VA Form 9] in January 
2007.

In September 2008, the Veteran presented sworn testimony 
during a personal hearing in Portland, Oregon which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's VA 
claims folder.  

In October 2008, the Veteran submitted additional evidence 
directly to the Board.  At that time, the Veteran also 
submitted a written waiver of local consideration of this 
evidence.  This waiver is contained in the Veteran's claims 
folder.  
See 38 C.F.R. §§ 19.9, 20.1304(c) (2008). 

Issue not on appeal

The July 2005 rating decision also granted the Veteran's 
claim of entitlement to a special monthly pension based on 
the need for aid and attendance.  The Veteran did not express 
disagreement as to the effective date assigned for the 
special monthly pension.  The issue is, therefore, not in 
appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  


FINDINGS OF FACT

1.  The Veteran did not submit a claim, formal or informal, 
indicating unemployability due to disability until March 14, 
2005.

2.  The competent medical evidence does not show that the 
Veteran was so incapacitated as to render him unable to file 
a claim for non-service-connected pension prior to March 14, 
2005.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 14, 
2005 for the grant of a non-service-connected pension have 
not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an effective date earlier than the 
currently assigned date of March 14, 2005 for the grant of a 
non-service-connected pension.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render its decision.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  
The Veteran was informed of VA's duty to assist him in the 
development of his claim in a letter dated in July 2005.  A 
letter dated July 2008 also provided him with specific notice 
as to effective dates.  

In any event, VCAA notice is not necessary in this case 
because, as is explained below, the outcome of this earlier 
effective date claim depends exclusively on documents which 
are already contained in the Veteran's VA claims folder.  
Specifically, the United States Court of Appeals for Veterans 
Claims (Court) has held that a veteran claiming entitlement 
to an earlier effective date is not prejudiced by failure to 
provide him with VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence that is already in 
the claims folder, which will be discussed below.  

In addition, general due process concerns have been satisfied 
in connection with this appeal.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2008).  He has retained the services of a 
representative and, as indicated above, he testified at a 
personal hearing before the undersigned Veterans Law Judge.  

In short, the Board finds that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision as to the issue on appeal.

Relevant law and regulations

Non-service-connected pension

Non-service-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to non-
service-connected disabilities that are not the result of his 
or her own willful misconduct.  See 38 U.S.C.A. § 1521 (West 
2002); see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993) 
and cases cited therein.

Effective dates

In general, the effective date of an award of compensation or 
pension based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2008).

The effective date for pension claims received on or after 
October 1, 1984, is the date of receipt of the claim, unless, 
within one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled.  
See 38 C.F.R. § 3.400(b)(1)(ii)(A)-(B) (2008).  Extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim.  See 
38 C.F.R. § 3.400(b)(1)(ii)(B) (2008).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  
The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2008).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the Veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2008); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  See 38 C.F.R. § 3.155 (2008).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The RO has assigned an effective date of March 14, 2005 for 
entitlement to a non-service-connected pension, based on the 
Veteran's filing of his pension claim on that date.  The 
Veteran seeks an earlier effective date, in essence 
contending that his effective date should be the date that he 
became totally and permanently disabled, October 21, 2003.  

Based upon a complete review of the evidence of record, and 
for reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date of March 14, 
2005 is the earliest effective date assignable for the non-
service-connected pension.

As has been discussed in the law and regulations section 
above, the assignment of an effective date for a pension is 
essentially governed by the date of filing with VA of a claim 
therefor.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2008).  The Board's initial inquiry thus is whether a 
claim for entitlement to a non-service-connected pension was 
filed after the Veteran was discharged from military service, 
September 26, 1973, and before the current effective date of 
the award in question, March 14, 2005.

The Board has carefully reviewed the record and can identify 
no communication from the Veteran which may be considered to 
be a claim of entitlement to a non-service-connected pension 
prior to the date the claim was received [March 14, 2005].  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) 
[the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits].  
Indeed, the Veteran himself has conceded that he did not file 
a claim of entitlement to a non-service-connected pension 
prior to March 14, 2005.  See, e.g., the September 2008 Board 
hearing transcript, pg. 22.  Instead, the Veteran argues that 
he is entitled to a nonservice-connected pension effective 
October 21, 2003 [the date of his surgery to remove malignant 
cancer cells from his rectum] because after the surgery, he 
was incapacitated and was, therefore, unable to file a 
pension claim.  See, e.g., the September 2008 Board hearing 
transcript, pg. 21.

The Board has considered the contention of the Veteran and 
his representative that the Veteran was incapable of 
effectively pursuing a non-service-connected pension claim 
due to incapacitation under 38 C.F.R. § 3.400(b)(1)(ii)(B).  
However, this assertion fails because the competent medical 
evidence of record does not demonstrate that the Veteran was 
so incapacitated, physically or mentally, that he was unable 
to pursue a pension claim before March 14, 2005.   

As indicated above, the effective date for pension claims 
received on or after October 1, 1984 is the date of receipt 
of the claim, unless, within one year from the date on which 
the veteran became permanently and totally disabled, the 
veteran files a claim for a retroactive award and establishes 
that a physical or mental disability, which was not the 
result of the veteran's own willful misconduct, was so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled.  See 38 C.F.R. § 
3.400(b)(1)(ii)(A)-(B) (2008).  


The Board has reviewed the medical evidence and finds that 
there is sufficient evidence to demonstrate that the Veteran 
became permanently and totally disabled as early as September 
29, 2004.  Specifically, in a September 29, 2004 letter, Dr. 
C.W. stated that the Veteran "is currently bedridden and 
needing physical therapy and occupational therapy to assist 
with mobility.  He is a very sick and debilitated male that 
is going to need extensive therapy for rehabilitation and 
aggressive nutritional therapy . . . [The Veteran] will be 
disabled for at least twelve months if not twenty-four months 
. . . He is currently bedridden and not capable of performing 
even the most sedentary tasks."  This letter is consistent 
with a letter from Dr. E.S. dated October 18, 2004, in which 
Dr. E.S. reported that the Veteran "is completely disabled 
and will need medical care for the next several months, both 
probably as an in and outpatient."  

The Board further recognizes that the Veteran filed a claim 
within one year of this date, in March 2005.  However, there 
is no indication in the competent medical evidence that the 
Veteran was so incapacitated, physically and mentally, that 
he was unable to pursue a pension claim.  Crucially, the 
Veteran's treatment records are pertinently absent any 
indication of incapacitation or incompetence.  The evidence 
demonstrates that the Veteran did not require extensive 
hospitalization and was, in fact, "adamant" about his 
November 2004 discharge.  See the private treatment record of 
Dr. E.S. dated November 2004.  

The Board has considered the contentions of the Veteran and 
the lay witness, Ms. R.S., that the Veteran was completely 
incapacitated by his medical complications.  However, the 
testimony of the Veteran and Ms. R.S. is unsupported by the 
medical evidence which fails to demonstrate incapacitation.  
The Board places far greater weight on the probative value on 
the contemporaneous records than on the Veteran's unsupported 
assertions made in connection with his claim for monetary 
benefits from the government.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].

Accordingly, the Board finds the competent medical evidence 
of record does not demonstrate that the Veteran was rendered 
so incapacitated that he was unable to pursue a claim for VA 
pension benefits prior to March 14, 2005.

To some extent, the Veteran appears to contend that VA filing 
dates should be tolled because of his physical and mental 
state.  See Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 
2004) [holding that equitable tolling should be applied if a 
claimant's mental incompetence "rendered him incapable of 
'rational thought or deliberate decision making,' or 
'incapable of handling his own affairs or unable to function 
in society"].  

Equitable tolling may be applied to toll a statute of 
limitations in certain circumstances.  However, the 
principles of equitable tolling are not applicable to a claim 
of entitlement to an earlier effective date under 38 U.S.C.A. 
§ 5110, such as in the present case.  The United States Court 
of Appeals for the Federal Circuit has explicitly held that 
38 U.S.C.A. § 5110 "does not contain a statute of 
limitations, but merely indicates when benefits may begin and 
provides for an earlier date under certain limited 
circumstances."  See Andrews v. Principi, 351 F.3d 1134, 
1138 
(Fed. Cir. 2003); see also Edwards v. Peake, 22 Vet. App. 29, 
36 (2008).  Accordingly, the Veteran's equitable tolling 
argument must fail because he is asking the Board to "waive 
the express statutory requirements for an earlier effective 
date", which it cannot do.  See Edwards, 22 Vet. App. at 36-
37, quoting Andrews, 351 F.3d at 1138.

The Board also notes the Veteran's argument that the VA 
should honor the effective date established by the Social 
Security Administration for his entitlement to receive Social 
Security disability benefits [December 13, 2004].  See, e.g., 
the notice of disagreement dated September 2005.  However, VA 
is not bound by findings of entitlement to disability and/or 
unemployability made by other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  As 
discussed above, the absence of a formal or informal claim 
until March 14, 2005 and the lack of competent medical 
evidence demonstrating the Veteran's incapacitation precludes 
the assignment of an earlier effective date.

The Veteran also suggests that he would have filed for VA 
pension prior to March 2005 except for the failure of a VA 
representative to provide him with information regarding his 
pension eligibility.  See the September 2008 Board hearing 
transcript, pgs. 11-14.  This contention [which the Board 
observes in passing is inconsistent with his primary 
contention, that he was unable to file a claim under any 
circumstances] fails as a matter of law.  See McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994); see also Office of 
Personnel Management v. Richmond, 496 U.S. 414 (1990) 
[payment of government benefits must be authorized by 
statute; therefore, erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits].  

Additionally, the Veteran appears to be raising an argument 
couched in equity, in that he contends he was rendered 
totally and permanently disabled as a result of non service-
connected disabilities before he filed his pension claim, and 
that in fairness he should be compensated therefor.  However, 
the Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 
2 Vet. App. 429, 432-33 (1992), citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not dispute that the Veteran may have been 
totally and permanently disabled prior to the assigned 
effective date of the non-service-connected pension.  
However, the Board is obligated to apply the law as Congress 
has created it.  As explained above, the law and evidence 
does not support the assignment of an effective date prior to 
March 14, 2005.

In conclusion, for the reasons and bases set forth above, the 
Board finds that the effective date for the grant of a non-
service-connected pension is no earlier than the currently 
assigned date of March 14, 2005.  The benefit sought on 
appeal, entitlement to an earlier effective date, is 
accordingly denied.



ORDER

Entitlement to an effective date earlier than March 14, 2005 
for the grant of entitlement of a non-service-connected 
pension is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


